Exhibit 10.2

STOCKHOLDER AGREEMENT

BY AND AMONG

VOLKSWAGEN TRUCK & BUS GMBH

AND

NAVISTAR INTERNATIONAL CORPORATION

DATED AS OF SEPTEMBER 5, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I    DEFINITIONS    Section 1.1      Definitions     
1    Section 1.2      Other Definitional Provisions      8    ARTICLE II   
REPRESENTATIONS AND WARRANTIES    Section 2.1      Representations and
Warranties of the Company      8    Section 2.2      Representations and
Warranties of Investor      9    ARTICLE III    CORPORATE GOVERNANCE AND BOARD
AND COMMITTEE REPRESENTATION    Section 3.1      Initial Board Appointment     
10    Section 3.2      Board Nominations      10    Section 3.3      Minimum
Nomination Threshold      10    Section 3.4      Nomination Documents      11   
Section 3.5      Committee Representation      11    Section 3.6      Nomination
Procedures      12    Section 3.7      Resignation and Replacements      12   
ARTICLE IV    STANDSTILL; VOTING AND OTHER MATTERS    Section 4.1     
Standstill Restrictions      13    Section 4.2      Voting      15   
Section 4.3      Strategic Process      16    Section 4.4      Anti-Dilution
Rights      16    Section 4.5      Share Repurchase      17    Section 4.6     
Dispute Escalation Procedures      18    Section 4.7      Non-Solicitation     
18    Section 4.8      Access to Information; Confidentiality and Use of
Information      18    ARTICLE V    TRANSFER RESTRICTIONS    Section 5.1     
Transfer Restrictions      20    Section 5.2      Legends on Holder Shares;
Securities Act Compliance      22   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

            Page ARTICLE VI REGISTRATION RIGHTS Section 6.1      Shelf
Registration    23 Section 6.2      Demand For Registration; Underwritten
Offering    25 Section 6.3      Piggyback Registration    26 Section 6.4     
Registration Expenses    27 Section 6.5      Registration Procedures    28
Section 6.6      Participating Holders’ Obligations    31 Section 6.7     
Blackout Provisions.    31 Section 6.8      Exchange Act Registration and
Cooperation with Transfers    32 Section 6.9      Holdback Agreements    32
Section 6.10      Indemnification by the Company    33 Section 6.11     
Indemnification by the Participating Holders    33 Section 6.12      Conduct of
Indemnification Proceedings    34 Section 6.13      Contribution    35 ARTICLE
VII MISCELLANEOUS Section 7.1      Termination    35 Section 7.2     
Assignments    35 Section 7.3      Amendment; Waiver    36 Section 7.4     
Notices    36 Section 7.5      GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL;
SPECIFIC PERFORMANCE    37 Section 7.6      Entire Agreement; No Other
Representations    38 Section 7.7      No Third-Party Beneficiaries    38
Section 7.8      Severability    38 Section 7.9      Counterparts    38 Section
7.10      Effectiveness    39 Section 7.11      Exercise of Rights    39 Section
7.12      Rights Cumulative    39 Section 7.13      No Partnership    39

 

ii



--------------------------------------------------------------------------------

STOCKHOLDER AGREEMENT, dated as of September 5, 2016 (including the schedules
hereto, as amended or restated from time to time, this “Agreement”), is made by
and among Volkswagen Truck & Bus GmbH, a company organized under the laws of
Germany (“Investor”) and Navistar International Corporation, a Delaware
corporation (the “Company”), collectively referred to as the “Parties” and
individually as a “Party”.

W I T N E S S E T H:

WHEREAS, the Company and Investor entered into that certain Stock Purchase
Agreement, dated as of the date hereof (the “Stock Purchase Agreement”),
pursuant to which, among other things, the Company will issue to Investor, and
Investor will purchase from the Company, 16,242,012 shares of common stock, par
value $0.10 per share (“Common Stock”), of the Company, in each case subject to
the terms and conditions set forth in the Stock Purchase Agreement;

WHEREAS, the Company and Investor desire to enter into in this Agreement
concerning the Common Stock held, or to be held, by Investor and related
provisions concerning Investor’s relationship with, and investment in, the
Company in connection with the execution of the Stock Purchase Agreement;

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company and Investor to consummate the transactions
contemplated by the Stock Purchase Agreement; and

WHEREAS, other than as set forth in Section 7.10, this Agreement shall take
effect at and as of the date hereof,

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“5% Threshold” has the meaning set forth in Section 3.7(a).

“7% Threshold” has the meaning set forth in Section 3.2(b).

“12% Threshold” has the meaning set forth in Section 3.2(a).

“Acceptable Person” means, in respect of a nominee designated by Investor to be
an Investor Nominee, a person who both (i) is approved by the Company (including
in respect of compliance with (1) the Company’s Corporate Governance Guidelines
and (2) applicable Company policies (including but not limited to the Company’s
Code of Conduct and Insider



--------------------------------------------------------------------------------

Trading Policy)), such approval not to be unreasonably withheld or delayed and
(ii) satisfies the independence tests adopted by the Company and as set forth in
Section 303A.02 of the NYSE Manual.

“Activist Investor” means, as of any date, any Person identified on the
most-recently available “SharkWatch 50” list as of such date, or any
publicly-disclosed or reasonably apparent Affiliate of such Person.

“Advance Notice Deadline” has the meaning set forth in Section 3.6.

“Affiliate” means, with respect to an entity, any other entity controlling,
controlled by or under common control with, such entity. The term “control,”
including the correlative terms “controlling,” “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of an entity,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Annual Meeting” has the meaning set forth in Section 3.2.

“Bankruptcy and Equity Exception” means bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

“Beneficially Own” means, with respect to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act (or any successor statute or regulation), without giving effect to
the limiting phrase “within sixty days” set forth in Rule 13d-3(1)(i). The terms
“Beneficial Owner” and “Beneficial Ownership” shall have a correlative meaning.

“Block Transferee” has the meaning set forth in the definition of “Holder.”

“Board” means, as of any date, the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which the commercial banks in New York City, New York are authorized or required
by Law to close.

“Cap” has the meaning set forth in Section 4.1(a)(i).

“Closing” has the meaning attributed to it in the Stock Purchase Agreement.

“Closing Date” means the date on which consummation of the Share Issuance, as
such term is defined in the Stock Purchase Agreement, occurs.

 

2



--------------------------------------------------------------------------------

“Commercial Termination Event” shall occur if all Individual Contracts
previously executed have been subsequently terminated in accordance with their
respective terms (i) by Investor (x) pursuant to a Navistar Change of Control
Event or (y) for convenience or (ii) by the Company pursuant to an uncured or
uncurable material breach by Investor and/or its Affiliates. For purposes of
this definition, the terms “Navistar Change of Control Event” and “Individual
Contract” shall each have the meaning given to it in the Technology and Supply
Framework Agreement, dated as of the date hereof, by and between the Company and
Investor.

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company Notice” has the meaning set forth in Section 3.6.

“Confidential Information” has the meaning set forth in Section 4.8.

“Controlled Affiliate” means any controlled Affiliate of Parent.

“Covered Matter” has the meaning set forth in Section 4.1(a)(ix).

“Covered Person” has the meaning set forth in Section 6.10.

“Damages” has the meaning set forth in Section 6.10.

“Demand Registration” has the meaning set forth in Section 6.2(a).

“Demand Request” has the meaning set forth in Section 6.2(a).

“Derivative Securities” means Equity Securities, but excludes Common Stock.

“DGCL” means the Delaware General Corporation Law, as amended.

“Disregarded Shares” shall include (i) a number of shares of Common Stock equal
to the shares of Common Stock underlying Derivative Securities issued by the
Company in an Offering (used as defined in the Stock Purchase Agreement) after
the date hereof and prior to the Closing and (ii) unless and until NYSE
Stockholder Approval is obtained in respect of any Excess Shares, a number of
shares of Common Stock equal to the quotient of (A) such Excess Shares divided
by (B) the Pro Rata Share used in respect of such issuance. By way of
illustration of the foregoing clause (ii), if there are five Excess Shares and
the Pro Rata Share in respect of such issuance is 0.10, 50 shares would
constitute Disregarded Shares.

“Equity Securities” means Company Securities, as such term is defined in the
Stock Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“Excess Shares” has the meaning set forth in Section 4.4(a)(ii).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Issuance” means (i) the issuance of shares of any Equity Securities
(including upon exercise of options or conversion of any Equity Securities) to
directors, officers, employees, consultants or other agents of the Company as
approved by the Board in connection with their employment or performance of
services, (ii) the issuance of shares of Equity Securities in connection with
any “business combination” (as defined in the rules and regulations promulgated
by the SEC) or otherwise in connection with bona fide acquisitions of securities
or substantially all of the assets of another Person, business unit, division or
business, in each case, to the sellers in such transaction as consideration
thereof (iii) the issuance of any shares of a Subsidiary of the Company to the
Company or a wholly owned Subsidiary of the Company and (iv) the issuance of
shares of Common Stock in respect of the exercise or conversion of Derivative
Securities.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3” has the meaning set forth in Section 6.1(a).

“Governmental Entity” means any U.S. or non-U.S. governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.

“Group” means two or more persons acting together, pursuant to any agreement,
arrangement or understanding, for the purpose of acquiring, holding, voting or
disposing of securities or as otherwise contemplated by Rule 13d-5(b) of the
Exchange Act.

“Holder” means Investor and any direct or indirect transferee of Investor
pursuant to Section 5.1(b) or Section 5.1(c)(i) that has become a party to this
Agreement by executing and delivering a counterpart to this Agreement in the
form attached hereto as Exhibit B, in each case to the extent such Person is a
holder or Beneficial Owner of Holder Shares. For purposes of Article VI,
Section 5.2(b) and Section 5.2(c), including, for the avoidance of doubt, the
definition of Holder Shares, “Holder” shall also include any direct or indirect
transferee of Holder that acquired 5% or more of the then-outstanding shares of
Common Stock pursuant to Section 5.1(c)(iv) and that has become a party to this
Agreement by executing and delivering a counterpart to this Agreement in the
form attached hereto as Exhibit B, to the extent such Person is a holder or
Beneficial Owner of Holder Shares (such transferee, a “Block Transferee” for so
long as such Block Transferee and its Affiliates Beneficially Owns Common Stock
equal to or greater than the 5% Threshold).

 

4



--------------------------------------------------------------------------------

“Holder Shares” means at any time, (i) any shares of Common Stock held or
Beneficially Owned by any Holder, (ii) any shares of Common Stock issued or
issuable to any Holder upon the conversion, exercise or exchange, as applicable,
of any other Equity Securities held or Beneficially Owned by any Holder and
(iii) any shares of Common Stock issued or issuable to any Holder with respect
to any shares described in clauses (i) and (ii) above by way of a stock dividend
or stock split or in exchange for or upon conversion of such shares or otherwise
in connection with a combination of shares, distribution, recapitalization,
merger, consolidation, other reorganization or other similar event (it being
understood that, for purposes of this Agreement, a Person shall be deemed to be
a Holder of Registrable Securities whenever such Person has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected).

“Holders’ Counsel” has the meaning set forth in Section 6.4.

“Indemnified Party” has the meaning set forth in Section 6.12.

“Indemnifying Party” has the meaning set forth in Section 6.12.

“Investor” has the meaning set forth in the Preamble.

“Investor Nominee” has the meaning set forth in Section 3.1.

“Investor Notice” has the meaning set forth in Section 3.6.

“Laws” mean collectively any federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, standard, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Entity.

“Lock-Up Termination Date” has the meaning set forth in Section 5.1(b).

“Minimum Registrable Amount” means 1,000,000 shares of Registrable Securities.

“Nomination Documents” has the meaning set forth in Section 3.4.

“NYSE” means the New York Stock Exchange.

“NYSE Manual” has the meaning set forth in Section 3.5.

“NYSE Stockholder Approval” has the meaning set forth in Section 4.4(a)(ii).

“Organizational Documents” means the certificates of incorporation and by-laws
or comparable governing documents, each as amended to the date of this
Agreement.

“Parent” means Volkswagen AG.

 

5



--------------------------------------------------------------------------------

“Participating Holders” means Holders participating in the registration relating
to the Registrable Securities.

“Party” and “Parties” have the meaning set forth in the Preamble.

“Person” means any natural person, corporation, company, partnership (general or
limited), limited liability company, trust or other entity.

“Piggyback Registration” has the meaning set forth in Section 6.3(a).

“Pro Rata Share” has the meaning set forth in Section 4.4(a)(ii).

“Proposed Securities” has the meaning set forth in Section 4.4(a)(ii).

“Registrable Securities” means, at any time, the Holder Shares that are
Beneficially Owned by the Holders, but excluding (i) Holder Shares, if any, that
have after the date of this Agreement been Transferred pursuant to a
registration statement, (ii) with respect to Investor and Controlled Affiliates,
Holder Shares that are sold pursuant to Rule 144 (or any similar provisions then
in force) under the Securities Act and (iii) with respect to Holders who are not
the Investor or Controlled Affiliates, Holder Shares that become eligible for
resale under Rule 144 without volume or manner-of-sale restrictions and without
the requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1).

“Registration Statement” means any registration statement of the Company on an
appropriate registration form under the Securities Act that covers any of the
Registrable Securities, including the prospectus, amendments and supplements
thereto, and all exhibits and material incorporated by reference therein.

“Replacement” has the meaning set forth in Section 3.7(c).

“Representative” has the meaning set forth in Section 4.8.

“Request Date” means the date of the applicable Request Notice.

“Request Notice” has the meaning set forth in Section 6.2(a).

“Requesting Holder(s)” has the meaning set forth in Section 6.2(a).

“Restricted Person” has the meaning set forth in Section 5.1(c)(iv).

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

“S-3 Eligible” has the meaning set forth in Section 6.1(a).

 

6



--------------------------------------------------------------------------------

“Scheduled Black-out Period” means, for each fiscal quarter of the Company, the
period commencing on (and including) the fifth calendar day before the end of
the quarter and ending on (and including) 24 hours after the date of release for
publication of the Company’s summary statements of sales and earnings for such
fiscal quarter (or, in the case of the fourth quarter, the summary statement of
sales and earnings for the fiscal year then ended); provided that the Company’s
employees and directors are also restricted from Transferring Common Stock
during such periods.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Shelf Registration” has the meaning set forth in Section 6.1(a).

“Shelf Registration Statement” has the meaning set forth in Section 6.1(a).

“Shelf Takedown” has the meaning set forth in Section 6.1(d).

“Standstill Period” has the meaning set forth in Section 4.1(a).

“Stock Purchase Agreement” has the meaning set forth in the Recitals.

“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.

“Suspension Notice” has the meaning set forth in Section 6.7(a).

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, gift, hedge, pledge,
assignment, attachment or other transfer (including the creation of any
derivative or synthetic interest, including a participation or other similar
interest) and, when used as a verb, voluntarily to directly or indirectly sell,
dispose, hypothecate, mortgage, gift, hedge, pledge, assign, attach or otherwise
transfer, in any case, whether by operation of law or otherwise.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.

“Underwriters’ Maximum Number” means, for any Underwritten Shelf Takedown,
Demand Registration or Piggyback Registration, that number of securities to
which such registration should, in the opinion of the managing Underwriter(s) of
such registration, in the light of marketing factors (including an adverse
effect on the per share offering price), be limited.

 

7



--------------------------------------------------------------------------------

“Underwritten Offering” means a registered offering of securities conducted by
one or more underwriters pursuant to the terms of an underwriting agreement.

“Underwritten Shelf Takedown” has the meaning set forth in Section 6.1(e).

“Underwritten Shelf Takedown Notice” has the meaning set forth in
Section 6.1(e).

“Voting Securities” shall mean the Common Stock and any other securities of the
Company entitled to vote in the election of directors, or securities convertible
into, or exercisable or exchangeable for Common Stock or other securities,
whether or not subject to the passage of time or other contingencies

Section 1.2 Other Definitional Provisions. Unless the express context otherwise
requires:

(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to an Annex, Exhibit, Section or Schedule, such reference
shall be to an Annex, Exhibit, Section or Schedule to this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The terms “Dollars”
and “$” mean United States Dollars. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa, and references
herein to any gender includes each other gender.

(b) The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to Investor as of the date of this Agreement, and as of
Closing, that:

 

8



--------------------------------------------------------------------------------

(a) The Company is a legal entity duly organized, validly existing and in good
standing under the Laws of the State of Delaware.

(b) The Company has all requisite corporate power and authority and has taken
all corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, subject to
the Bankruptcy and Equity Exception.

(c) The execution, delivery and performance of this Agreement by the Company do
not, and performance of its obligations hereunder will not, constitute or result
in a breach or violation of, or a default under, the Organizational Documents of
the Company or any material agreements of the Company.

Section 2.2 Representations and Warranties of Investor. Investor represents and
warrants to the Company as of the date of this Agreement, and as of the Closing,
that:

(a) Investor is a legal entity duly organized, validly existing and in good
standing under the Laws of Germany.

(b) Investor has all requisite corporate power and authority and has taken all
corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Investor and constitutes a valid and binding agreement of Investor
enforceable against Investor in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

(c) The execution, delivery and performance of this Agreement by Investor do
not, and performance of its obligations hereunder will not, constitute or result
in a breach or violation of, or a default under, the Organizational Documents of
Investor.

(d) Immediately prior to the execution hereof, neither Investor nor any of the
Controlled Affiliates (excluding pension plans over which Investor and its
Subsidiaries do not have investment control) Beneficially Owns any shares of
Common Stock.

(e) Investor is acquiring the shares of Common Stock pursuant to the Stock
Purchase Agreement pursuant to an exemption from registration under the
Securities Act solely for its own account for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof.
Investor acknowledges that the Holder Shares are not registered under the
Securities Act, or any state securities laws, and that the Holder Shares may not
be transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable.

 

9



--------------------------------------------------------------------------------

ARTICLE III

CORPORATE GOVERNANCE AND BOARD AND COMMITTEE REPRESENTATION

Section 3.1 Initial Board Appointment. On the Closing Date, the two
(2) individuals designated by Investor (or an Affiliate thereof) to be its
nominee (any such person so nominated pursuant to this Section 3.1 or
Section 3.2, or any such person’s Replacement, an “Investor Nominee”, and,
collectively, the “Investor Nominees”) shall be appointed to the Board until the
next Annual Meeting; provided that, in each case, such nominee is an Acceptable
Person.

Section 3.2 Board Nominations. The Company agrees that, with respect to any
annual meeting of stockholders of the Company (each, an “Annual Meeting”) at
which directors are to be elected to the Board, the Company shall:

(a) for so long as Investor together with the Controlled Affiliates collectively
Beneficially Own greater than 12% of the then-outstanding shares of Common Stock
(the “12% Threshold”; provided that any Disregarded Shares shall not be taken
into account in calculating the 12% Threshold), designate for nomination two
(2) Investor Nominees who are Acceptable Persons to the Board;

(b) for so long as Investor together with the Controlled Affiliates collectively
Beneficially Own greater than 7% of the then-outstanding shares of Common Stock
(the “7% Threshold”; provided that any Disregarded Shares shall not be taken
into account in calculating the 7% Threshold), designate for nomination one
(1) Investor Nominee who is an Acceptable Person; and

(c) use commercially reasonable efforts to cause the election of Investor
Nominees nominated pursuant to this Section 3.2 (including recommending that the
Company’s stockholders vote in favor of the election of such Investor Nominee,
including such nominees in the Company’s proxy statement and in the Company’s
slate of nominees for directors for the such Annual Meeting and otherwise
supporting such nominees for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees in the
aggregate).

Section 3.3 Minimum Nomination Threshold. If at any time Investor together with
the Controlled Affiliates collectively Beneficially Own a number of shares of
Common Stock constituting less than the 7% Threshold, Investor shall not have
the right to designate any Investor Nominee to the Board and the Company shall
not be obligated to nominate Investor Nominees to the Board at any Annual
Meeting following such time (and for the avoidance of doubt, Investor’s right to
designate any Investor Nominee to the Board and the Company’s obligation to
nominate any Investor Nominee to the Board shall not be reinstated if Investor
together with the Controlled Affiliates Beneficially Own a number of shares of
Common Stock exceeding or equal to the 7% Threshold following such time unless
Investor and its Controlled Affiliates acquire shares of Common Stock to exceed
the 7% Threshold within the first 90 days after the date the 7% Threshold was
first not satisfied).

 

10



--------------------------------------------------------------------------------

Section 3.4 Nomination Documents. Any Investor Nominee nominated pursuant to
Section 3.1 or Section 3.2 shall be designated by Investor in its discretion
(and, if any such proposed designee is not an Acceptable Person, Investor shall
be entitled to continue designating a potential Investor Nominee until such
proposed designee is an Acceptable Person), subject, if not previously executed,
to such nominee’s execution and delivery to the Company of (x) the Company’s
standard director nomination documentation (which documentation shall include
such nominee’s consent to be named as a nominee in the Company’s proxy statement
and to serve as a director if so elected) (collectively, the “Nomination
Documents”) and (y) the resignation referred to in Section 3.7.

Section 3.5 Committee Representation. The Company agrees, subject to compliance
with (i) the Company’s Corporate Governance Guidelines, (ii) applicable Company
policies (including but not limited to the Company’s Code of Conduct and Insider
Trading Policy) and (iii) applicable NYSE listing requirements, being, as of the
date hereof, those set forth in Sections 303A.02 and 303A.04 of the NYSE listed
company manual (the “NYSE Manual”) and applicable Law:

(a) reasonably promptly following the appointment of the Investor Nominees
following the Closing, and at all times thereafter provided Investor satisfies
the 7% Threshold, to include one Investor Nominee on two of the following
committees: Nominating and Governance Committee (or such other committee
responsible for the organizational structure of the Board and its committees,
including the search to identify a chief executive officer), the Audit
Committee, the Compensation Committee and the Finance Committee, to the extent
that there is a Finance Committee; and

(b) reasonably promptly following the appointment of the Investor Nominees
following the Closing, and at all times thereafter provided that Investor
satisfies the 12% Threshold, the second Investor Nominee shall be included on
the two above-named committees on which the first Investor Nominee does not sit.

(c) The Company hereby acknowledges and agrees that the Investor Nominees do not
have a material relationship with the Company as such term is used in
Section 303A.02 of the NYSE Manual by virtue of the Investor’s Beneficial
Ownership of Common Stock as of immediately after Closing.

(d) The Company hereby agrees not to create an executive committee of the Board
without the approval of a majority of the Board, which majority shall include at
least one Investor Nominee.

 

11



--------------------------------------------------------------------------------

Section 3.6 Nomination Procedures. The Company agrees, for any Annual Meeting
following the Closing, (x) to request, no more than 50 and no less than 40
business days before the advance notice deadline (the “Advance Notice Deadline”)
set forth in Article I, Section 8 of the Company’s Amended and Restated Bylaws,
as amended from time to time, as such date may change from time to time, that
Investor notify the Company in writing within five Business Days after receipt
of such request (the “Investor Notice”) of its proposed nominees pursuant to
Section 3.2, and (y) to notify Investor in writing (such notice, the “Company
Notice”), no less than 30 business days before the Advance Notice Deadline, of
the persons to be nominated by the Company for election as directors at such
Annual Meeting, which shall include any directors designated by Investor in the
Investor Notice in accordance with this Section 3.6; provided that, on or before
the Advance Notice Deadline, each Investor Nominee included in the Company
Notice must notify the Company in writing if he or she will not consent to be
named as a nominee in the Company’s proxy statement for such Annual Meeting.
Other than in the event described in the proviso of the preceding sentence, the
Company agrees to use commercially reasonable efforts to cause the election of
any such nominees so nominated by the Company (including recommending that the
Company’s stockholders vote in favor of the election of any such nominees,
including such nominees in the Company’s proxy statement and in the Company’s
slate of nominees for directors for such Annual Meeting and otherwise supporting
any such nominee for election in a manner no less rigorous and favorable than
the manner in which the Company supports its other nominees in the aggregate).

Section 3.7 Resignation and Replacements.

(a) Notwithstanding anything in Section 3.1 or Section 3.2 to the contrary, upon
the earlier to occur of (i) Investor together with the Controlled Affiliates
collectively Beneficially Own less than 5% of then-outstanding shares of Common
Stock (the “5% Threshold”; provided that any Disregarded Shares shall not be
taken into account in calculating the 5% Threshold) and (ii) a Commercial
Termination Event, then, as of such date, Investor shall cause each Investor
Nominee to promptly tender his or her resignation from the Board and any
committee of the Board on which he or she then sits and the Company shall have
no further obligations under this Article III. In furtherance of this
Section 3.7(a), any Investor Nominee shall, prior to his or her appointment or
election to the Board, and Investor shall cause each such Investor Nominee to,
execute an irrevocable resignation as director in the form attached hereto as
Exhibit A and deliver it to the Company.

(b) Any Investor Nominee may resign from the Board at any time effective upon
receipt of written notice to the Chairman of the Board, with copies to each of
the Chairman of the Nominating and Governance Committee and the Company’s
general counsel; provided that no Investor Nominee or Replacement thereof, who
is named as a nominee for election to the Board in the Company’s proxy statement
for an Annual Meeting, may resign from the Board during the period from the date
on which such nominee grants his or her consent to be named as a nominee in the
Company’s proxy statement for such annual meeting until the date that is the
first Business Day following such Annual Meeting.

 

12



--------------------------------------------------------------------------------

(c) Should any Investor Nominee resign from the Board other than pursuant to
Section 3.7(a) or be rendered unable to, or refuse to, be nominated or appointed
to, or to serve on, the Board, Investor shall be entitled to designate a
replacement who is an Acceptable Person for each such Investor Nominee (and if
such proposed designee is not an Acceptable Person, Investor shall be entitled
to continue designating a replacement until such proposed designee is an
Acceptable Person) (a “Replacement”), and the Company shall take all action
within its control necessary to satisfy the requirements under this Article III
with respect to such Replacement as promptly as practicable, including
appointing such Replacement to the Board in place of the resigning Investor
Nominee (as applicable). Any such Replacement who becomes a Board member in
replacement of an Investor Nominee shall be deemed to be an Investor Nominee for
all purposes under this Agreement, and, prior to his or her nomination or
appointment to the Board, shall be required to execute the Nomination Documents
and an irrevocable resignation as director in the form attached hereto as
Exhibit A and deliver it to the Company.

ARTICLE IV

STANDSTILL; VOTING AND OTHER MATTERS

Section 4.1 Standstill Restrictions.

(a) From and after the date of this Agreement until the first date on which both
of the below conditions are satisfied: (x) for the immediately preceding thirty
(30) days, no Investor Nominee has served on the Board (it being understood that
if no Investor Nominee is a member of the Board due to circumstances in which
the Investor would be entitled to designate a Replacement pursuant to
Section 3.7(c), an Investor Nominee shall be deemed to continue to be a member
of the Board for all purposes of this Agreement until such time as the Investor
irrevocably waives in writing any right to designate such a Replacement) and
(y) no less than twenty-four (24) months have elapsed following the Closing (the
“Standstill Period”), without the prior written consent of the Company, the
Holders shall not, and shall cause their respective Affiliates not to, directly
or indirectly, alone or in concert with any other Person (including assisting or
forming a Group or participating with or encouraging other persons to form a
Group):

(i) acquire or seek to acquire any securities of the Company (including
derivatives, convertible securities or other forms of constructive economic
ownership in the Company), provided that the foregoing shall not prohibit
purchases pursuant to Section 4.4 or bona fide open market purchases of Common
Stock after the Closing that would not result in any Holder, together with the
Controlled Affiliates, collectively Beneficially Owning a number of Equity
Securities equal to or convertible into 20% or more of the then-outstanding
Common Stock (the “Cap”) (provided that this Section 4.1(a)(i) shall be amended
on the first date that the

 

13



--------------------------------------------------------------------------------

Company grants an exemption from DGCL §203 to a third party for purchases of
Common Stock in excess of 20% to reflect such higher number in the exemption
granted to such third party);

(ii) solicit proxies or written consents or conduct any other type of referendum
in respect of the Voting Securities of the Company or from any holders of the
Voting Securities of the Company, or become a participant or assist any third
party in any solicitation;

(iii) encourage, advise or influence any other person or assist any third party
in so encouraging, assisting or influencing any person with respect to the
giving or withholding of any proxy, consent or other authority to vote or in
conducting any other type of referendum;

(iv) form or join in a partnership, limited partnership, syndicate or other
group, including without limitation a group as defined under Section 13(d) of
the Exchange Act, with respect to any Voting Securities of the Company, or
otherwise support or participate in any effort by a third party with respect to
the matters set forth in Section 4.1(a)(ii) above;

(v) present at any meeting of the Company’s stockholders any proposal for
consideration for action by stockholders or propose any nominee for election to
the Board;

(vi) grant any proxy, consent or other authority to vote (other than to
designated representatives of the Company pursuant to a proxy statement of the
Company) any Voting Securities or subject them to a voting trust or similar
arrangement;

(vii) make any request for books and records under the DGCL;

(viii) make any public statements that would disparage the Company, its officers
or its directors or any person who has served as an officer or director of the
Company, in each case, in their capacity as such; provided, however, that any
statements made by Investor’s non-controlled Affiliates shall not be deemed to
be a violation of this Section 4.1(a)(viii), it being understood that following
such a statement by a non-controlled Affiliate of Investor, upon the request of
the Company, Investor shall use its reasonable best efforts to cause such
non-controlled Affiliates to cease making any further statements in violation of
this Section 4.1(a)(viii); provided, further, that any statements made by
individual members of the supervisory board of Investor not acting at the
direction of Investor or its Affiliates shall not be deemed to be a violation of
this Section 4.1(a)(viii);

(ix) institute, solicit or join any litigation or other proceeding against the
Company or any of its current and former directors or officers (including
derivative actions); provided, however, that a Holder and its Affiliates shall
be permitted to pursue the resolution of

 

14



--------------------------------------------------------------------------------

any dispute (a) relating to or arising out of this Agreement, the Stock Purchase
Agreement, the Commercial Agreements (as such term is defined in the Stock
Purchase Agreement) or any other agreement between the Parties through the
dispute resolution mechanisms set forth in such agreements (the “Covered
Matters”) or (b) following compliance with the dispute escalation procedures set
forth in Section 4.6 with respect to such dispute, other matters if (and only
if) such matters do not relate to or arise out of (1) the Covered Matters or
(2), without limiting clause (a), such Holder’s Beneficial Ownership of
securities in the Company or any Investor Nominee position on the Board or any
of its committees;

(x) propose or participate in any (A) tender or exchange offer, merger,
acquisition or other business combination or (B) form of business combination or
acquisition or other transaction relating to a material amount of assets of the
Company; or

(xi) make any public proposal or publicly disclose any intention or plan, or
take any action that could require the Company to make any public disclosure,
with respect to any matters that are the subject of this Section 4.1;

provided, however, that if during the Standstill Period a third party commences
a bona fide tender or exchange offer for securities of the Company representing
20% or more of the Company’s aggregate voting power and the Board either
(A) publicly recommends that stockholders of the Company tender their Common
Stock into such tender or exchange offer or (B) does not recommend against
stockholders of the Company tendering their shares into such offer within the
fifteen (15) Business Day period following the commence of such tender or
exchange offer, then Investor and its Affiliates shall be permitted to make and
publicly disclose a counterproposal to the Board and/or commence a tender or
exchange offer, in each case, for 100% of the outstanding shares of Common
Stock.

(b) This Section 4.1 shall not prevent or restrict Investor’s or its Affiliates’
ability to make confidential proposals to the Company that would not reasonably
be expected to result in public disclosure by the Company.

Section 4.2 Voting. Until the first date after Closing on which no Investor
Nominee serves on the Board (it being understood that if no Investor Nominee is
a member of the Board due to circumstances in which the Investor would be
entitled to designate a Replacement pursuant to Section 3.7(c), an Investor
Nominee shall be deemed to continue to be a member of the Board for all purposes
of this Agreement until such time as the Investor irrevocably waives in writing
any right to designate such a Replacement), the Holders shall (1) cause, in the
case of all Common Stock owned of record and (2) instruct the record owner, in
the case of all shares of Common Stock Beneficially Owned but not owned of
record, directly or indirectly, by the Holders, as of the record date for any
Annual Meeting, in each case that are entitled to vote at any such Annual
Meeting, to be present for quorum purposes and to be voted, at all such Annual
Meetings or at any adjournments or postponements thereof, (i) for all directors
nominated by the Board for election at such Annual Meeting and (ii) in
accordance with the

 

15



--------------------------------------------------------------------------------

recommendation of the Board for the ratification of the appointment of the
Company’s independent public accounting firm set forth in the Company’s proxy
statement for any such Annual Meeting.

Section 4.3 Strategic Process. From and after the Closing until the end of the
Standstill Period, if the Company determines to provide confidential information
to, or enter into negotiations with, a third party relating to an acquisition of
(x) securities of the Company representing in the aggregate 20% or more of the
voting power of the Company or (y) 20% or more of the assets of the Company and
its Subsidiaries (on a consolidated basis), the Company shall (i) notify Holders
of such occurrence and (ii) subject to Section 4.8(c), provide the Holders a
fair and reasonable opportunity to participate as a potential bidder in any
process relating to any such transaction on the terms and conditions established
by the Board for such process, taking into account any limitations concerning
the sharing of information due to antitrust considerations or other legal
restrictions.

Section 4.4 Anti-Dilution Rights.

(a) From the Closing until the earlier of (i) such time that Investor together
with the Controlled Affiliates collectively Beneficially Own a number of shares
of Common Stock constituting less than the 7% Threshold and (ii) the occurrence
of a Commercial Termination Event, if the Company proposes to issue Equity
Securities, other than in an Excluded Issuance, then the Company shall:

(i) give written notice to the Holders (no less than five (5) Business Days
prior to the closing of such issuance or, if the Company reasonably expects such
issuance to be completed in less than five (5) Business Days, such shorter
period);

(ii) offer to issue and sell to the Holders, on such terms as the securities
proposed to be issued (the “Proposed Securities”) are issued and upon full
payment by the Holders, a portion of the Proposed Securities equal to a
percentage determined by dividing (A) the aggregate number of Holder Shares then
held by the Holders, by (B) the total number of shares of Common Stock
outstanding immediately prior to the issuance of the Proposed Securities (the
“Pro Rata Share”); provided, however, that the Company shall not be required to
sell to the Holders (or to any of them) the portion of the Proposed Securities
that would (Y) require the Company to obtain stockholder approval in respect of
the issuance of any Proposed Securities under the listing rules of the NYSE or
any other securities exchange or any other applicable Law (the “NYSE Stockholder
Approval”), unless the NYSE Stockholder Approval is obtained (the number of
shares of Common Stock represented by (or underlying) such portion of the
Proposed Securities, the “Excess Shares”); provided that the Company shall use
its commercially reasonable best efforts to obtain the NYSE Stockholder Approval
no later than the next annual meeting of the stockholders of the Company (;
provided, further that the obtaining of such approval will not delay the
issuance of any Proposed Securities to any other Person or Group, or (Z) result
in in any Holder, together with the Controlled Affiliates, collectively
Beneficially Owning securities of the Company in excess of the Cap.

 

16



--------------------------------------------------------------------------------

(b) Investor (or other Holder designated in writing by Investor) will have the
option, on behalf of the applicable Holders, exercisable by written notice to
the Company, to accept the Company’s offer and commit to purchase any or all of
the Equity Securities offered to be sold by the Company to the Holders, which
notice must be given within three (3) Business Days after receipt of such notice
from the Company (or such shorter period if the notice by the Company was sent
in accordance with the preceding paragraph less than three (3) Business Days
prior to the proposed issuance date) (the failure of Investor, or such Investor
designee, to respond within such time period shall be deemed a waiver of the
Holders’ rights under this Section 4.4 with respect to the applicable issuance
of Equity Securities). The closing of the exercise of such subscription right
shall take place simultaneously with the closing of the sale of the Proposed
Securities giving rise to such subscription right; provided, however, that the
closing of any purchase by any such Holder may be extended beyond the closing of
the sale of the Proposed Securities giving rise to such subscription right to
the extent necessary to obtain required approvals from any Governmental Entity.
Upon the expiration of the offering period described above, the Company will be
free to sell such Proposed Securities that the Holders have not elected to
purchase during the 180 days following such expiration on terms and conditions
no more favorable to the purchasers thereof than those offered to the Holders in
the notice delivered in accordance with Section 4.4(a). Any Proposed Securities
offered or sold by the Company after such 180-day period must be reoffered to
issue or sell to the Holders pursuant to this Section 4.4; provided that the
Company shall not be required to reoffer to the Holders (or to any of them) a
number of the Proposed Securities that would require the Company to obtain
stockholder approval in respect of the issuance of any Proposed Securities under
the listing rules of the NYSE or any other securities exchange or any applicable
Law or result in in any Holder, together with the Controlled Affiliates,
collectively Beneficially Owning securities of the Company in excess of the Cap.

(c) In the case of an issuance subject to this Section 4.4 for consideration in
whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair market value
thereof as reasonably determined in good faith by the Board.

Section 4.5 Share Repurchase. From and after the Closing, if the Company
repurchases, redeems or buys back any shares of Common Stock, and after giving
effect to such transaction the aggregate number of Common Stock owned by all
Holders would exceed the Cap, then the Holders shall be obligated to participate
in such repurchase, redemption or buyback or otherwise dispose of its Holder
Shares within a reasonable amount of time following such repurchase, redemption
or buyback, taking into account market conditions at the time of such
transaction and in any case no later than 90 days following the time when the
aggregate number of Common Stock owned by all Holders exceeded the Cap (subject
to the transfer restrictions set forth in Article V), in either case to the
extent necessary to cause the Cap to no longer be exceeded.

 

17



--------------------------------------------------------------------------------

Section 4.6 Dispute Escalation Procedures. If a dispute arises between any
Holder and the Company, the Holders agree that prior to the institution,
solicitation or joining of any litigation or other proceeding against the
Company or any of its current and former directors or officers (including
derivative actions) by any Holder or any of its Affiliates, Investor and the
Investor Nominee(s) shall provide a reasonably detailed description of such
dispute to the Board, and the Board and the Investor Nominee(s) shall discuss
such dispute. If a mutually agreeable solution cannot be reached within 60 days
of delivery of such notice to the Board, then the requirement to use dispute
escalation procedures set forth in clause (b) of Section 4.1(a)(ix) shall be
deemed complied with in respect of such dispute.

Section 4.7 Non-Solicitation.

(a) From the date hereof until the first anniversary following the end of the
Standstill Period, the Company shall not, and shall cause its Affiliates not to,
directly or indirectly, hire or solicit any employee of Investor, other than a
person (i) who has not been an employee of Investor for at least 180 days and
whom neither the Company nor any of its Affiliates, directly or indirectly,
solicited following the date hereof or (ii) who was terminated by Investor prior
to any solicitation; provided that this Section 4.7(a) shall not apply to any
employee who responds to general solicitations of employment not specifically
directed toward employees of Investor (provided further that no senior executive
of Investor may be hired pursuant to this proviso).

(b) From the date hereof until the first anniversary following the end of the
Standstill Period, Investor shall not, and shall cause its Affiliates not to,
directly or indirectly, hire or solicit any employee of the Company, other than
a person (i) who has not been an employee of the Company for at least 180 days
and whom neither Investor nor any of its Affiliates, directly or indirectly,
solicited following the date hereof or (ii) who was terminated by the Company
prior to any solicitation; provided that this Section 4.7(b) shall not apply to
any employee who responds to general solicitations of employment not
specifically directed toward employees of the Company (provided, further that no
senior executive of the Company may be hired pursuant to this proviso).

Section 4.8 Access to Information; Confidentiality and Use of Information.

(a) For so long as Investor together with the Controlled Affiliates collectively
Beneficially Owns more than the 5% Threshold, the Company shall, and shall cause
each of its Subsidiaries to (i) give all Holders that are Controlled Affiliates
and their respective counsel, financial advisors, auditors and other authorized
representatives reasonable access to the offices, properties, books and records
of the Company and its Subsidiaries and (ii) furnish all Holders that are
Controlled Affiliates and their respective Representatives such financial and
operating

 

18



--------------------------------------------------------------------------------

data and other information relating to the Company or any of its Subsidiaries,
in each case, as such Holders that are Controlled Affiliates may reasonably
request in connection with the preparation and review of their financial
statements, financial reporting, tax reporting and securities filings, provided
that the Company may restrict the foregoing access and the disclosure of
information pursuant to this Section 4.8(a) to the extent that (A) in the
reasonable good faith judgment of the Company, any applicable Law requires the
Company or its Subsidiaries to restrict or prohibit access to any such
properties or information, (B) in the reasonable good faith judgment of the
Company, the information is subject to confidentiality obligations to a third
party, (C) disclosure of any such information or document would reasonably be
expected to result in the loss of attorney-client privilege or (D) in the
reasonable good faith judgment of the Company, disclosure of any such
information or document would reasonably be expected to compromise the Company’s
competitive position or make available sensitive commercial information to a
competitor of the Company (including those matters for which recusal is required
pursuant to Section 4.8(c)); provided that, in the circumstances described in
each of the foregoing clauses (A) through (D), the Parties will use commercially
reasonable efforts to make, to the extent practicable, reasonable and
appropriate substitute disclosure arrangements in a manner that is consistent
with clauses (A) through (D).

(b) From and after the Closing, each Holder agrees that it (i) shall, and shall
cause Investor Nominee and its Affiliates and its and their respective officers,
directors, employees, accountants, counsel, consultants and other agents and
advisors (“Representatives”) and each Investor Nominee to, treat as confidential
and safeguard any and all confidential or proprietary information, know-how,
knowledge and data involving or relating to the Company or any of its Affiliates
received by the Investor Nominee in his or her capacity as such or received
pursuant to Section 4.8(a) (collectively, “Confidential Information”) by using
the same degree of care, but no less than a reasonable standard of care, to
prevent the unauthorized use, dissemination or disclosure of such Confidential
Information as each Holder and its Affiliates and its and their Representatives
uses with respect to its own information, know-how, knowledge and data of a
similar type and (ii) shall not, and it shall cause its Affiliates and its and
their respective Representatives and each Investor Nominee not to, directly or
indirectly, without the prior written consent of the Company, disclose any
Confidential Information or use any Confidential Information provided by the
Company or obtained by any Investor Nominee in his or her capacity as director
(including in any manner adverse to the Company or its Affiliates or in
violation of duties under applicable Law, including trading any securities of
the Company while in possession of such Confidential Information to the extent
such trading would violate applicable Law); provided, that (1) Investor Nominees
may disclose any Confidential Information to Holder and the Controlled
Affiliates and (2) Holder and the Controlled Affiliates may lawfully use
Confidential Information in connection with its equity investment in the
Company, including to prepare its financial statements and securities filings;
provided, further, however, that Confidential Information will not include any
information that (a) is or becomes public knowledge through no breach of this
Agreement by any Holder, (b) is disclosed to any Holder or its Representatives
by a third party not known by such Holder after due inquiry to be

 

19



--------------------------------------------------------------------------------

in violation of a non-disclosure obligation to the Company by making such
disclosure, (c) is already in the possession of or known to Holder or its
Representatives on the date of disclosure, (d) is independently developed by the
Holder or its Representatives without reference to or use of the Confidential
Information or (e) is explicitly approved for publication beforehand in writing
by the Company. Prior to the date that is two years following the end of the
Standstill Period, each Holder agrees that it, its Affiliates and its and their
respective Representatives may only disclose Confidential Information (i) to the
extent counsel to such Person advises that disclosure is required to comply with
Law (provided that such Party shall provide prior written notice to the Company,
of such disclosure, unless prohibited by Law, prior to such disclosure and as
promptly as practical and shall seek to limit any such disclosure and to protect
from public disclosure by way of a protective order or otherwise, in each case,
to the extent permitted by Law), and (ii) to its Representatives who reasonably
need to know such information in connection with its equity investment in the
Company, including to prepare its financial statements and securities filings
(provided that each Holder shall cause any such Representative to keep such
information confidential in accordance with this Agreement).

(c) Investor agrees that any Investor Nominees shall recuse themselves and be
recused from any discussion of the Board or any of its committees (i) relating
to any disputes between the Company and Investor related to or arising out of
the Commercial Agreements (as such term is defined in the Stock Purchase
Agreement) (or litigation or other proceedings related thereof) or any other
matter relating to the Commercial Agreements and (ii) if Investor is a
participant in the process referred to in Section 4.3, during the pendency of
such process; provided, that the Company agrees that if any member of the Board
is a representative of any other participant in such process, each such member
of the Board shall be subject to the same recusal requirement.

ARTICLE V

TRANSFER RESTRICTIONS

Section 5.1 Transfer Restrictions.

(a) Investor covenants and agrees that the Holder Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act (including a registration statement
hereunder), or pursuant to an available exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act, and in
compliance with any applicable U.S. state and federal securities laws, and any
applicable securities laws of other jurisdictions. Investor further covenants
and agrees that the right of Investor and its Affiliates to Transfer any Holder
Shares is subject to the restrictions set forth in this Article V, and no
Transfer of Holder Shares by Investor or any of its Affiliates may be effected
except in compliance with this Article V. Any attempted Transfer in violation of
this Agreement shall be of no effect and null and void ab initio, regardless of
whether the purported transferee has any actual or constructive knowledge of the
Transfer restrictions set forth in this Agreement, and shall not be recorded on
the stock transfer books of the Company.

 

20



--------------------------------------------------------------------------------

(b) Investor shall not, and shall cause its Affiliates not to, Transfer any
Holder Shares without the prior written consent of the Company prior to the
three-year anniversary of the Closing Date (the “Lock-Up Termination Date”),
other than pursuant to Transfers to a Controlled Affiliate; and provided that,
(A) prior to any such Transfer, such Controlled Affiliate agrees in a writing
reasonably acceptable to the Company to be bound by the terms of this Agreement
(including this Article V) as a party hereto in the position of Investor, and
(B) if such Controlled Affiliate ceases to be a Controlled Affiliate, the Holder
Shares held by such entity shall be (and Investor shall cause such Holder Shares
to be) immediately transferred back to Investor and until the transfer of such
shares back to Investor by such former Controlled Affiliate, such former
Controlled Affiliate shall be deemed to hold such Holder Shares in trust for
Investor, and shall have no voting or other rights with respect to such Holder
Shares;

(c) Following the Lock-Up Termination Date, Investor may Transfer all or any
portion of the Holder Shares without the prior written consent of the Company
pursuant to Transfers:

(i) to a Controlled Affiliate; and provided further that, (A) prior to any such
Transfer, such Controlled Affiliate agrees in a writing acceptable to the
Company to be bound by the terms of this Agreement (including this Article V) as
a party hereto in the position of Investor, and (B) if such Controlled Affiliate
ceases to be a Controlled Affiliate, the Holder Shares held by such entity shall
be (and Investor shall cause such Holder Shares to be) immediately transferred
back to Investor and until the transfer of such shares back to Investor by such
former Controlled Affiliate, such former Controlled Affiliate shall be deemed to
hold such Holder Shares in trust for Investor, and shall have no voting or other
rights with respect to such Holder Shares;

(ii) in a widely distributed public offering pursuant to the procedures
described in Article VI;

(iii) in bona fide open market sales pursuant to, if available, Rule 144 under
the Securities Act; or

(iv) in one or more privately negotiated bona fide sales exempt from the
registration requirements of the Securities Act; provided that the Holder may
not Transfer any Holder Shares to any Person or Group who, to the Holder’s
knowledge after reasonable inquiry, (x) has filed a Schedule 13D under the
Exchange Act with respect to the Company or (y) is a competitor of the Company
or a strategic investor in the Company ((x) and (y) collectively, “Restricted
Persons”); provided, further, that if the proposed transferee under this
Section 5.1(c)(iv) is a Person or Group which is or includes an Activist
Investor that is not a Restricted Person, the Holder shall first offer the
Holder Shares intended to be Transferred to

 

21



--------------------------------------------------------------------------------

such purchaser to the Company on the same pricing terms as such Holder would
have received from such transferee, and the Holder shall only be permitted to
Transfer the Holder Shares to the proposed transferee if the Company declines in
writing to purchase the Holder Shares on the pricing terms offered by the
intended transferee or fails to respond to such proposal within fifteen
(15) Business Days of receiving notice of such proposal.

Section 5.2 Legends on Holder Shares; Securities Act Compliance.

(a) In addition to any other legend that may be required, each share certificate
or other instrument representing Holder Shares shall bear the following legends
(and a comparable notation or other arrangement will be made with respect to any
uncertificated Holder Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER
RESTRICTIONS AND OTHER RESTRICTIONS SET FORTH IN A STOCKHOLDER AGREEMENT, DATED
AS OF SEPTEMBER 5, 2016, A COPY OF WHICH MAY BE INSPECTED AT THE PRINCIPAL
OFFICE OF THE ISSUER, AND THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT
BE VOTED OR OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE THEREWITH.”

(b) Upon any acquisition by any Holder of Beneficial Ownership of Holder Shares,
such Holder shall notify the Company of the acquisition of such Holder Shares so
that the legends referred to in Section 5.2(a) (to the extent required by this
Section 5.2 and to the extent applicable) may be placed on the Holder Shares (if
not so endorsed upon issuance), provided that, in the case of certificated
shares, the Holder shall first submit such certificates to the Company.

(c) At such time as a Holder delivers at its expense to the Company a legal
opinion, addressed to the Company, from a reputable national U.S. law firm
reasonably acceptable to the Company, in form and substance reasonably
satisfactory to the Company and counsel for the Company, that the legend set
forth in Section 5.2(a) is no longer required under the Securities Act and/or
other applicable law, the Company agrees that it will (x) in the event that such
Holder Shares are certificated, promptly after the later of the delivery of such
opinion and the delivery by the Holder to the Company or its transfer agent of a
certificate (in the case of a transfer, in the proper form for transfer)
representing Holder Shares issued with the foregoing

 

22



--------------------------------------------------------------------------------

restrictive legend, deliver, or cause to be delivered, to the Holder a
replacement stock certificate representing such Holder Shares that is free from
the legend set forth in Section 5.2(a), or (y) in the event that such Holder
Shares are uncertificated, promptly after the delivery of such opinion, remove,
or cause to be removed, any such legend in the Company’s stock records.

ARTICLE VI

REGISTRATION RIGHTS

Section 6.1 Shelf Registration.

(a) Filing. Following the Lock-Up Termination Date and no later than 60 (sixty)
days after a written request by Investor (or any direct or indirect transferee
of Investor that has become a Holder), and subject to the blackout provisions
set forth in Section 6.7, the Company shall (i) prepare and file with the SEC
(x) a registration statement on Form S-3 or a successor form (any such form, a
“Form S-3”), if the Company is then eligible to file registration statement on
Form S-3 (“S-3 Eligible”), or (y) any other appropriate form under the
Securities Act for the type of offering contemplated by Investor, if the Company
is not then S-3 Eligible, or (ii) use an existing Form S-3 filed with the SEC,
in each case providing for an offering to be made on a continuous basis pursuant
to Rule 415 under the Securities Act or any successor rule thereto (a “Shelf
Registration Statement”) that covers all Registrable Securities then outstanding
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act or any successor rule thereto (a “Shelf Registration”).
If permitted under the Securities Act, such Shelf Registration Statement shall
be an “automatic shelf registration statement” as defined in Rule 405 under the
Securities Act.

(b) Effectiveness. The Company shall use its commercially reasonable efforts to
(i) cause the Shelf Registration Statement filed pursuant to Section 6.1(a) to
be declared effective by the SEC or otherwise become effective under the
Securities Act as promptly as practicable after the filing thereof and (ii) keep
such Shelf Registration Statement continuously effective and in compliance with
the Securities Act and useable for the resale of Registrable Securities until
such time as there are in the aggregate less than the Minimum Registrable
Amount, including by filing successive replacement or renewal Shelf Registration
Statements upon the expiration of such Shelf Registration Statement.

(c) Additional Registrable Securities; Additional Selling Stockholders. At any
time and from time to time that a Shelf Registration Statement is effective, if
a Holder of Registrable Securities requests (i) the registration under the
Securities Act of additional Registrable Securities pursuant to such Shelf
Registration Statement or (ii) that such Holder be added as a selling
stockholder in such Shelf Registration Statement, the Company shall as promptly
as practicable amend or supplement the Shelf Registration Statement to cover
such additional Registrable Securities and/or Holder.

 

23



--------------------------------------------------------------------------------

(d) Right to Effect Shelf Takedowns. Subject to the restrictions set forth in
Section 6.1(e) in respect of Underwritten Shelf Takedowns, each Holder shall be
entitled, at any time and from time to time when a Shelf Registration Statement
is effective, to sell any or all of the Registrable Securities covered by such
Shelf Registration Statement (a “Shelf Takedown”). A Holder shall give the
Company prompt written notice of the consummation of a Shelf Takedown.

(e) Underwritten Shelf Takedowns. A Holder intending to effect a Shelf Takedown
shall be entitled to request, by written notice to the Company (an “Underwritten
Shelf Takedown Notice”), that the Shelf Takedown be an Underwritten Offering (an
“Underwritten Shelf Takedown”). The Underwritten Shelf Takedown Notice shall
specify the number of Registrable Securities intended to be offered and sold by
such Holder pursuant to the Underwritten Shelf Takedown. Promptly after receipt
of an Underwritten Shelf Takedown Notice (but in any event within two
(2) Business Days), the Company shall give written notice of the requested
Underwritten Shelf Takedown to all other Holders of Registrable Securities and
shall include in such Underwritten Shelf Takedown, subject to Section 6.1(g),
all Registrable Securities that are then covered by the Shelf Registration
Statement and with respect to which the Company has received a written request
for inclusion therein from a Holder no later than five (5) Business Days after
the date of the Company’s notice. The Company shall not be required to
facilitate an Underwritten Shelf Takedown unless the expected aggregate gross
proceeds from such offering are at least $20 million and shall not be required
to effect more than a total of three (3) Underwritten Shelf Takedown or Demand
Registration in any 12-month period (it being understood that the Company shall
not be obligated to effect more than a total of two (2) Demand Registrations in
total pursuant to this Agreement).

(f) Selection of Underwriters. Holders requesting the Underwritten Shelf
Takedown shall select an investment banking firm of national standing to be the
managing Underwriter for the offering, which firm shall be reasonably acceptable
to the Company. The Company and the Holder(s) requesting the Underwritten Shelf
Takedown shall enter into an underwriting agreement in customary form with the
managing underwriter, which underwriting agreement shall have substantially the
same indemnification provisions as set forth in this Agreement.

(g) Priority on Underwritten Shelf Takedown. If, in connection with an
Underwritten Shelf Takedown, the managing Underwriter(s) give written advice to
the Company of an Underwriters’ Maximum Number, then the Company shall so advise
all Requesting Holder(s) and the Company will be obligated and required to
include in such registration only the Underwriters’ Maximum Number, which
securities will be so included in the following order of priority: (i) first,
Registrable Securities of the Requesting Holder(s), pro rata on the basis of the
aggregate number of Registrable Securities owned by all Requesting Holder(s) who
have delivered written requests for an Underwritten Shelf Takedown pursuant to
this Section 6.1 (provided, that if the aggregate number of Registrable
Securities of the Requesting Holder(s) to

 

24



--------------------------------------------------------------------------------

be included in the Underwritten Shelf Takedown is less than 75% of the number
requested to be so included by such Requesting Holder(s), the Requesting
Holder(s) may withdraw such request for an Underwritten Shelf Takedown by giving
notice to the Company within three (3) days; if so withdrawn, the request for an
Underwritten Shelf Takedown shall be deemed not to have been made for all
purposes of this Agreement), (ii) second, any shares of Common Stock to be sold
by the Company and (iii) third, any shares of Common Stock requested to be
included pursuant to the exercise of other contractual registration rights
granted by the Company or which request has otherwise been granted by the
Company (other than Holders), pro rata among such holders (if applicable) on the
basis of the aggregate number of securities requested to be included by such
holders.

Section 6.2 Demand For Registration; Underwritten Offering.

(a) Requests for Registration. Subject to the blackout provisions contained in
Section 6.7 and the limitations set forth in this Section 6.2, and provided that
a valid and effective Shelf Registration Statement shall not be available for
the sale of Registrable Securities at such time, a Holder or group of Holders
(such Holder or group of Holders, the “Requesting Holder(s)”) shall have the
right to require the Company to effect a registration with respect to
Registrable Securities beneficially owned by such Requesting Holder(s) for an
underwritten registration under the Securities Act (a “Demand Request”) by
delivering a written request therefor (a “Request Notice”) to the Company
specifying the number of Registrable Securities to be included in such
underwritten registration by the Requesting Holder(s). In no event shall the
Requesting Holder(s) make a Demand Request under this Section 6.2(a) to offer in
the aggregate less than the Minimum Registrable Amount. Any registration
requested by a Holder or Holders pursuant to this Section 6.2(a) is referred to
in this Agreement as a “Demand Registration”. Promptly after receipt of a
Request Notice (but in any event within two (2) Business Days), the Company
shall give written notice of the Demand Request to all other Holders of
Registrable Securities and shall include in such requested Demand Registration,
subject to Section 6.2(c), all Registrable Securities with respect to which the
Company has received a written request for inclusion therein from a Holder no
later than five (5) Business Days after the date of the Company’s notice.
Notwithstanding anything to the contrary set forth in this Agreement, the
Company shall not be obliged to effect more than a total of two (2) Demand
Registrations in total pursuant to this Agreement. For the avoidance of doubt,
the Company, at its sole option, may elect to utilize an existing Registration
Statement for the purpose of registering any Registrable Securities covered by a
Demand Registration.

(b) Underwriting. At the election of the Holders, the offering of the
Registrable Securities pursuant to such Demand Registration may be in the form
of an underwritten public offering. In such case, the Requesting Holder(s) shall
select an investment banking firm of national standing to be the managing
Underwriter for the offering, which firm shall be reasonably acceptable to the
Company. The Company and the Requesting Holder(s) shall enter into an
underwriting agreement in customary form with the managing Underwriter, which
underwriting agreement shall have substantially the same indemnification
provisions as set forth in this Agreement.

 

25



--------------------------------------------------------------------------------

(c) Priority on Demand Registration. If, in connection with a Demand
Registration, the managing Underwriter(s) give written advice to the Company of
an Underwriters’ Maximum Number, then the Company shall so advise all Requesting
Holder(s) and the Company will be obligated and required to include in such
registration only the Underwriters’ Maximum Number, which securities will be so
included in the following order of priority: (i) first, Registrable Securities
of the Requesting Holder(s), pro rata on the basis of the aggregate number of
Registrable Securities owned by all Requesting Holder(s) who have delivered
written requests for registration pursuant to this Section 6.2 (provided, that
if the aggregate number of Registrable Securities of the Requesting Holder(s) to
be included in the Demand Registration is less than 75% of the number requested
to be so included by such Requesting Holder(s), the Requesting Holder(s) may
withdraw such Demand Request by giving notice to the Company within three
(3) days; if so withdrawn, the Demand Request shall be deemed not to have been
made for all purposes of this Agreement), (ii) second, any shares of Common
Stock to be sold by the Company and (iii) third, any shares of Common Stock
requested to be included pursuant to the exercise of other contractual
registration rights granted by the Company (other than Holders), pro rata among
such holders (if applicable) on the basis of the aggregate number of securities
requested to be included by such holders.

(d) Effected Demand Registration. An offering pursuant to Section 6.2(a) shall
not be counted as a Demand Registration unless such offering is completed;
provided, however, that if the offering contemplated by a Request Notice does
not close within 90 days of the effectiveness of registration, despite the
commercially reasonable efforts of the Company, such offering shall be counted
as a Demand Registration, and the Company shall have no further obligations to
effect such offering.

Section 6.3 Piggyback Registration.

(a) Notice of Piggyback Registration. If the Company proposes to register any of
its equity securities under the Securities Act either for the Company’s own
account or for the account of any of its stockholders (other than for Holder(s)
pursuant to Section 6.1 or Section 6.2 or pursuant to registrations on Form S-4
or any successor form, on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan, an offering of securities solely
to then-existing stockholders of the Company, a dividend reinvestment plan, an
exchange offer or a registration on any registration form which does not permit
secondary sales or does not include substantially the same information as would
be required to be included in a Registration Statement) (each such registration
not withdrawn or abandoned prior to the effective date thereof being herein
called a “Piggyback Registration”), the Company will give written notice to all
Holders of such proposal not later than the twentieth (20) day prior to the
anticipated filing date of such Piggyback Registration.

 

26



--------------------------------------------------------------------------------

(b) Piggyback Rights. Subject to the provisions contained in Section 6.3(c), the
Company will be obligated and required to use commercially reasonable efforts to
include in each Piggyback Registration such Registrable Securities as requested
in a written notice from any Holder delivered to the Company no later than ten
(10) days following delivery of the notice from the Company specified in
Section 6.3(a).

(c) Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten registration, and the managing Underwriter(s) shall give written
advice to the Company of an Underwriters’ Maximum Number, then securities will
be included in the following order of priority: (i) equity securities proposed
to be included in such Piggyback Registration by the Company for its own
account, or on the account of such holder or holders for whom or for which the
registration was originally being effected pursuant to demand or other
registration rights, as applicable, and (ii) if the Underwriters’ Maximum Number
exceeds the number of securities proposed to be included pursuant to clause (i),
then such excess, up to the Underwriters’ Maximum Number, shall be allocated pro
rata to Participating Holders and any holders of other piggyback registration
rights on the basis of the number of securities requested to be included therein
by each such Person.

(d) Selection of Underwriter(s). If the Piggyback Registration is proposed to be
underwritten, the Company will so advise the Holders in the notice referred to
in Section 6.3(a). In such event, the right of any Holder to registration
pursuant to this Section 6.3 will be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting. The Company, or the holder or
holders for whom or for which such registration was originally being effected
pursuant to demand or other registration rights, as applicable, shall have the
sole right to select the managing Underwriter(s) in any such underwritten
Piggyback Registration.

Section 6.4 Registration Expenses. In connection with registrations pursuant to
Section 6.1, Section 6.2 or Section 6.3 hereof, the Company shall pay the
following registration costs and expenses incurred in connection with the
registration thereunder: (i) registration and filing fees and expenses,
including, without limitation, those related to filings with the SEC, (ii) fees
and expenses of compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (iii) reasonable processing,
duplicating and printing expenses, including, without limitation, expenses of
printing any prospectuses or issuer free writing prospectuses reasonably
requested by any Participating Holder, (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (v) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, including, without limitation, fees
and expenses of the NYSE, (vi) fees and expenses, if any, incurred with respect
to any filing with FINRA, (vii) fees and expenses and disbursements of counsel
for the

 

27



--------------------------------------------------------------------------------

Company and fees and expenses for independent certified public accountants
retained by the Company (including, without limitation, the expenses of any
comfort letters or costs associated with the delivery by independent certified
public accountants of a comfort letter or comfort letters requested), and
(viii) fees and expenses of any special experts retained by the Company in
connection with such registration. Each Participating Holder shall be
responsible for any underwriting fees, discounts or commissions as well as the
fees and expenses and disbursements of counsel for any Participating Holder
(“Holders’ Counsel”) attributable to the sale of Registrable Securities pursuant
to a Registration Statement.

Section 6.5 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each
Participating Holder advised in writing as to the initiation of each
registration and as to the completion thereof. In connection with any such
registration (in each case, to the extent applicable):

(a) The Company shall provide the Participating Holders and their counsel with a
reasonable opportunity to review, and comment on, the Registration Statement
with respect to Registrable Securities prior to the filing thereof with the SEC,
and the Company shall consider and respond to all such comments in good faith.
The Company shall prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such Registration Statement to become effective, or prepare and
file with the SEC a prospectus supplement with respect to such Registrable
Securities pursuant to an effective Registration Statement and, upon the request
of the holders of a majority of the Registrable Securities registered
thereunder, keep such Registration Statement effective or such prospectus
supplement current, until the earlier of (A) the date on which all Registrable
Securities covered thereby have been sold pursuant to such registration and
(B) the expiration of ninety (90) days after such registration statement becomes
effective (other than a Shelf Registration Statement pursuant to Section 6.1).

(b) The Company will prepare and file with the SEC such amendments and
supplements to the Registration Statement, prospectus, prospectus supplement or
any issuer free writing prospectus used in connection with such Registration
Statement as may be necessary to comply with the provisions of the Securities
Act applicable to it with respect to the disposition of Registrable Securities
covered thereby for the period set forth in Section 6.7(a).

(c) Prior to filing a Registration Statement, a prospectus or any issuer free
writing prospectus or any amendment or supplement to such Registration
Statement, prospectus or issuer free writing prospectus, the Company will make
available to (i) each Participating Holder, (ii) Holders’ Counsel and (iii) each
Underwriter of the Registrable Securities covered by such Registration
Statement, copies of such Registration Statement, prospectus or issuer free
writing prospectus and each amendment or supplement as proposed to be filed,
together with any exhibits thereto, and thereafter, furnish to such
Participating Holders, Holders’ Counsel and Underwriters, if any, such number of
copies of such Registration Statement, prospectus or issuer free writing
prospectus and each amendment and supplement thereto, the prospectus included in

 

28



--------------------------------------------------------------------------------

such Registration Statement (including each preliminary prospectus) and such
other documents or information as such Participating Holder, Holders’ Counsel or
Underwriters may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the plan of distribution set forth
in the prospectus included in the Registration Statement.

(d) The Company will promptly notify each Participating Holder of any stop order
issued or threatened by the SEC and use commercially reasonable efforts to
prevent the issuance of such stop order or, if issued, to remove it as soon as
reasonably possible.

(e) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as any Participating Holder reasonably requests and do any
and all other lawful acts and things which may be necessary or advisable to
enable the Participating Holders to consummate the disposition in such
jurisdictions of such Registrable Securities, and use commercially reasonable
efforts to keep each such registration or qualification (or exemption therefrom)
effective while the Registration Statement is effective; provided, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (e), (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction.

(f) The Company will notify each Participating Holder, Holders’ Counsel and the
Underwriter promptly and confirm such notice in writing, (i) when any
prospectus, prospectus supplement, post-effective amendment or issuer free
writing prospectus has been filed and, with respect to a Registration Statement
or any post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement, prospectus or issuer free
writing prospectus for additional information to be included in any Registration
Statement, prospectus or issuer free writing prospectus, (iii) of the issuance
by any state securities commission or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or blue sky laws or the initiation
of any proceedings for that purpose, and (iv) of the happening of any event that
makes any statement made in a Registration Statement or any related prospectus
or issuer free writing prospectus or any document incorporated or deemed to be
incorporated by reference therein untrue or that requires the making of any
changes in such Registration Statement, prospectus, issuer free writing
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement, prospectus or
issuer free writing prospectus not misleading in light of the circumstances in
which they were made; and, as promptly as practicable thereafter, prepare and
file with the SEC a supplement or amendment to such Registration Statement,
prospectus or issuer free writing prospectus so that such Registration
Statement, prospectus or issuer free writing prospectus will not contain any
untrue

 

29



--------------------------------------------------------------------------------

statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. Each Participating Holder hereby agrees to keep any
disclosures under subsection (iv) above confidential until such time as a
supplement or amendment is filed.

(g) The Company will furnish customary closing certificates and other
deliverables to the Underwriter(s) and the Participating Holders and enter into
customary agreements satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities.

(h) The Company will make available for inspection by any Underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such Participating
Holder or Underwriter (in each case after reasonable prior notice and at
reasonable times during normal business hours and without unnecessary
interruption of the Company’s business or operations), all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors, employees and independent accountants to
supply all information reasonably requested by any such Participating Holder,
Underwriter, attorney, accountant or agent in connection with such Registration
Statement.

(i) The Company shall use commercially reasonable efforts to cause all such
Registrable Securities registered pursuant hereunder to be listed on each
national securities exchange on which similar securities of the same class
issued by the Company are then listed.

(j) The Company shall use commercially reasonable efforts to ensure the
obtaining of all necessary approvals from FINRA.

(k) The Company shall furnish to each Participating Holder a copy of all
documents filed with and all material correspondence from or to the SEC in
connection with any such offering of Registrable Securities.

(l) The Company shall use its commercially reasonable efforts to furnish to the
lead Underwriter, addressed to the Underwriters, (1) an opinion and negative
assurance letter of counsel for the Company (which is satisfactory to the lead
Underwriter), dated the effective date of the Registration Statement and the
closing of the sale of any securities thereunder, as well as a consent to be
named in the Registration Statement or any prospectus thereto, and (2) comfort
letters as well as an audit opinion and consent to be named in the Registration
Statement or any prospectus relating thereto signed by the Company’s independent
public accountants who have examined and reported on the Company’s financial
statements included in the Registration Statement covering substantially the
same matters with respect to the Registration Statement (and the prospectus or
any issuer free writing prospectus included therein) and (in the case of the
accountants’ comfort letters) with respect to events subsequent to the date of
the financial

 

30



--------------------------------------------------------------------------------

statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ comfort letters delivered to the underwriters in underwritten
public offerings of securities, to the extent that the Company is required to
deliver or cause the delivery of such opinion or comfort letters to the
underwriters in an underwritten public offering of securities.

(m) With respect to a Demand Registration involving an offering of at least
either (x) Registrable Securities that constitute five percent (5%) of the
Company’s outstanding Common Stock as of the Request Date or (y) Registrable
Securities with a fair market value of $75,000,000.00 as of the Request Date, at
the reasonable request of the Requesting Holder(s), cause appropriate executives
to participate, at the Company’s expense, in customary investor presentations
and “road shows” not to exceed five (5) Business Days in duration (to be
scheduled in a collaborative manner so as not to unreasonably interfere with the
conduct of the business of the Company).

Section 6.6 Participating Holders’ Obligations. The Company may require each
Participating Holder to promptly furnish in writing to the Company such
information regarding the distribution of the Registrable Securities as the
Company may from time to time reasonably request and such other information as
may be legally required in connection with such registration, including, without
limitation, all such information as may be requested by the SEC. Each
Participating Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 6.5(f) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Participating Holder’s receipt of the copies of the
supplemented or amended prospectus or issuer free writing prospectus
contemplated by Section 6.5(f) hereof, and, if so directed by the Company, such
Participating Holder will deliver to the Company all copies, other than
permanent file copies then in such Participating Holder’s possession and
retained solely in accordance with record retention policies then-applicable to
such Participating Holder, of the most recent prospectus or issuer free writing
prospectus covering such Registrable Securities at the time of receipt of such
notice.

Section 6.7 Blackout Provisions.

(a) Notwithstanding anything in this Agreement to the contrary, by delivery of
written notice to the Participating Holders (a “Suspension Notice”) stating
which one or more of the following limitations shall apply to the addressee of
such Suspension Notice, the Company may (i) postpone effecting a registration
under this Agreement, or (ii) require such addressee to refrain from disposing
of Registrable Securities under the registration, in either case for a period of
no more than 90 consecutive days from the delivery of such Suspension Notice
(which period may not be extended or renewed) and no more than 120 days in any
twelve-month period. The Company may postpone effecting a registration or apply
the limitations on dispositions specified in clause (ii) of this Section 6.7(a)
if (x) the Board in good faith determines that such registration or disposition
would materially impede, delay or interfere with any material transaction then
pending or proposed to be undertaken by the Company or any of its subsidiaries,
(y) the Board in

 

31



--------------------------------------------------------------------------------

good faith determines that the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Board reasonably believes would not be in the best interests of the Company
or (z) during any Scheduled Black-out Period.

(b) If the Company shall take any action pursuant to clause (ii) of
Section 6.7(a) with respect to any Participating Holder in a period during which
the Company shall be required to cause a Registration Statement to remain
effective under the Securities Act and the prospectus to remain current, such
period shall be extended for such Participating Holder by one (1) day beyond the
end of such period for each day that, pursuant to Section 6.7(a), the Company
shall require such Participating Holder to refrain from disposing of Registrable
Securities owned by such Participating Holder.

Section 6.8 Exchange Act Registration and Cooperation with Transfers.

(a) The Company will use its commercially reasonable efforts to timely file with
the SEC such information as the SEC may require under Section 13(a) or
Section 15(d) of the Exchange Act and the Company shall use its commercially
reasonable efforts to take all action as may be required as a condition to the
availability of Rule 144 under the Securities Act with respect to its Common
Stock.

(b) The Company shall furnish to any Holder, so long as the Holder owns any
Registrable Securities, forthwith upon request (i) to the extent accurate, a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act, and the Exchange Act (at any time
after the Company has become subject to such reporting requirements), or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3
(at any time after the Company so qualifies); and (ii) such other information as
may be reasonably requested in availing any Holder of any rule or regulation of
the SEC that permits the selling of any such securities without registration or
pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).

Section 6.9 Holdback Agreements. Each Holder of Registrable Securities agrees
that in connection with any registered Underwritten Offering of Common Stock (in
the case of Block Transferees, if Registrable Securities are included in such
offering or, in the case of all Holders that are Controlled Affiliates, if
Registrable Securities held by any Controlled Affiliate are included in such
offering), upon request from the managing underwriter(s) for such offering, such
Holder shall not, without the prior written consent of such managing
underwriter(s), during the period commencing fifteen (15) days prior to and
ending ninety (90) days after the pricing of the Underwritten Offering of Common
Stock, Transfer any Registrable Securities; provided that, such restriction
shall be applicable to the Holders of Registrable Securities only if, for so
long as and to the extent that each selling stockholder included in such
offering is subject to the same restrictions. The foregoing provisions of this
Section 6.9 shall not apply to offers or sales of Registrable Securities that
are included in an offering pursuant to Section 6.1, Section 6.2, or Section 6.3
of this Agreement. Each Holder of Registrable Securities

 

32



--------------------------------------------------------------------------------

agrees to execute and deliver such other agreements as may be reasonably
requested by the managing underwriter(s) that are consistent with the foregoing
provisions of this Section 6.9 and are necessary to give further effect thereto.

Section 6.10 Indemnification by the Company. With respect to each registration
which has been effected pursuant to Section 6.1, Section 6.2 or Section 6.3 of
this Agreement, the Company agrees, notwithstanding the termination of this
Agreement, to indemnify and hold harmless, to the fullest extent permitted by
law, each Participating Holder and each of its managers, members, partners,
officers, directors, employees and agents, and each Person, if any, who controls
such Participating Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act and any controlled Affiliate of such
Participating Holder, together with the managers, members, partners, officers,
directors, employees and agents of such controlling Person (each such Person
being referred to herein as a “Covered Person”), from and against any and all
losses, claims, damages, liabilities, reasonable attorneys’ fees, costs and
expenses of investigating and defending any such claim (collectively, “Damages”)
and any action in respect thereof to which such Participating Holder, and any
such Covered Person may become subject under the Securities Act or otherwise,
insofar as such Damages (or proceedings in respect thereof) arise out of, or are
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (including any prospectus or issuer
free writing prospectus) (or any amendment or supplement thereto), or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or issuer free writing prospectus, in light of the circumstances in
which they were made) not misleading, and shall reimburse such Participating
Holder and each such Covered Person for any legal and other expenses reasonably
incurred by such Participating Holder or Covered Person in investigating or
defending or preparing to defend against any such Damages or proceedings;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon an untrue statement
or alleged untrue statement, or omission or alleged omission, made or
incorporated by reference in such Registration Statement, any such prospectus,
issuer free writing prospectus or preliminary prospectus or any amendment or
supplement thereto, or any document incorporated by reference therein, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by any Participating Holder or Covered Person expressly
for use therein.

Section 6.11 Indemnification by the Participating Holders. Each of the
Participating Holders agrees, jointly and severally, to indemnify and hold
harmless the Company, its officers, directors, employees, agents, each
underwriter and each Person, if any, who controls the Company or any of its
subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and any controlled Affiliate of the Company or
any of its subsidiaries, together with the managers, members, partners,
officers, directors, employees and agents of such Person, to the same extent as
the foregoing indemnity from the

 

33



--------------------------------------------------------------------------------

Company to the Participating Holders, for information related to the
Participating Holders or a Covered Person, or their plan of distribution,
furnished in writing by the Participating Holders or any Covered Person to the
Company expressly for use in any Registration Statement, prospectus or issuer
free writing prospectus, or any amendment or supplement thereto, or any
preliminary prospectus. No Holder shall be required to indemnify any Person
pursuant to this Section 6.11 for any amount in excess of the net proceeds of
the Registrable Securities sold for the account of such Holder.

Section 6.12 Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (an “Indemnified Party”) of notice of any claim or the commencement
of any action in respect of which indemnity may be sought pursuant to
Section 6.10 or Section 6.11, the Indemnified Party shall, if a claim in respect
thereof is to be made against the Person against whom such indemnity may be
sought (an “Indemnifying Party”), notify the Indemnifying Party in writing of
the claim or the commencement of such action; provided that the failure to
notify the Indemnifying Party shall relieve the Indemnifying Party from
liability that it may have to an Indemnified Party otherwise than under
Section 6.10 or Section 6.11 to the extent of any prejudice resulting therefrom.
If any such claim or action shall be brought against an Indemnified Party, and
it shall notify the Indemnifying Party thereof, the Indemnifying Party shall be
entitled to assume the defense thereof with counsel reasonably satisfactory to
the Indemnified Party. After notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense of such claim or action,
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable out-of-pocket costs of
investigation; provided, that the Indemnified Party shall have the right to
employ separate counsel to represent the Indemnified Party who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
by the Indemnified Party against the Indemnifying Party, but the fees and
expenses of such counsel shall be for the account of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) in the reasonable opinion of
counsel to such Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interest
between them, it being understood, however, that the Indemnifying Party shall
not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for all Indemnified Parties. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party. Whether or
not the defense of any claim or action is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its written consent.

 

34



--------------------------------------------------------------------------------

Section 6.13 Contribution. If the indemnification provided for pursuant to this
Article VI is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any Damages referred to herein,
then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Damages in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions which result in such Damages as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party, and by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. In no event shall
the liability of any Holder hereunder be in excess of the net proceeds of the
Registrable Securities sold for the account of such Holder or the amount for
which such Indemnifying Party would have been obligated to pay by way of
indemnification if the indemnification provided in this Article VI.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. Except with respect to Article VI and Section 5.2(c),
which shall survive the termination of this Agreement, this Agreement shall
terminate and be of no further force and effect on the earlier to occur of
(i) the termination of the Stock Purchase Agreement without the consummation of
a Share Issuance thereunder in accordance with its terms and (ii) the date that
is one year after the first date after the Closing on which Investor and the
Controlled Affiliates cease to Beneficially Own, in the aggregate, Common Stock
equal to or greater than the 5% Threshold.

Section 7.2 Assignments. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of Investor are also for
the benefit of, and enforceable by, any subsequent Holder; provided that for any
Block Transferee, such benefits will be restricted to the provisions of Article
VI and Section 5.2(c), provided, further, that the provisions of Article VI
shall expire in respect of any Block Transferee at such time as such Block
Transferee and its Affiliates no longer Beneficially Own Common Stock equal to
or greater than the 5% Threshold. None of the parties may directly or indirectly
assign any of its rights or delegate any of its obligations under this
Agreement, by operation of law or otherwise, without the prior written consent
of the other parties. Any purported direct or indirect assignment in violation
of this Section 7.2 shall be null and void ab initio.

 

35



--------------------------------------------------------------------------------

Section 7.3 Amendment; Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and each Holder, or in the case of a
waiver, by the Party against whom the waiver is to be effective. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Law.

Section 7.4 Notices. Any notice, request, instruction or other document to be
given hereunder by any Party to any other Party shall be in writing and shall be
deemed given to a party when (a) served by personal delivery upon the party for
whom it is intended, (b) by an internationally recognized overnight courier
service upon the party for whom it is intended, (c) delivered by registered or
certified mail, return receipt requested, or (d) sent by facsimile or email,
provided that the transmission of the facsimile or email is promptly confirmed
by telephone, in each case, to the following addresses, facsimile numbers or
email addresses and marked to the attention of the Person (by name or title)
designated below, or to such other Persons or addresses as may be designated in
writing by the party to receive such notice as provided below:

If to the Company:

Navistar International Corporation

2701 Navistar Drive

Lisle, IL 60532

Attention: Curt Kramer

Telephone: (331) 332-3186

E-mail: curt.kramer@navistar.com

With a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Frank Aquila and Scott Crofton

Telephone: (212) 558-4000

Facsimile: (212) 555-3588

E-mail: aquilaf@sullcrom.com / croftons@sullcrom.com

If to Investor:

BraWo Park

Willy-Brandt-Platz 19

 

36



--------------------------------------------------------------------------------

38102 Braunschweig

Germany

Attention: Dr. Tim Haack

Telephone: +49 152 22992066

E-mail: tim.jonas.haack@volkswagen.de

With a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: George R. Bason, Jr. and Michael Davis

Telephone: (212) 450-4000

Facsimile: (212) 701-5800

E-mail: george.bason@davispolk.com / michael.davis@davispolk.com

Section 7.5 GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC PERFORMANCE.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW RULES THEREOF THAT WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION. IN CONNECTION WITH ANY CONTROVERSY ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE PARTIES HEREBY IRREVOCABLY CONSENT TO
THE JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF DELAWARE, IF A BASIS FOR FEDERAL COURT JURISDICTION IS PRESENT,
AND, OTHERWISE, IN THE COURTS OF THE STATE OF DELAWARE. EACH OF THE PARTIES
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS OUT OF THE AFOREMENTIONED COURTS AND
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
BROUGHT IN THE AFOREMENTIONED COURTS AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN SUCH COURTS THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THE

 

37



--------------------------------------------------------------------------------

TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.5.

(c) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
Party shall be entitled to seek an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such Party is
entitled at law or in equity.

Section 7.6 Entire Agreement; No Other Representations. Except for the Stock
Purchase Agreement, this Agreement constitutes the entire agreement, and
supersedes all prior agreements, understandings representations and warranties,
both written and oral, between the Parties with respect to the subject matter
hereof.

Section 7.7 No Third-Party Beneficiaries. Except as explicitly provided for in
Section 6.10 or Section 6.11, the Parties hereby agree that their respective
representations, warranties and covenants set forth herein are solely for the
benefit of the other Parties, in accordance with and subject to the terms of
this Agreement, and this Agreement is not intended to, and does not, confer upon
any Person other than the Parties any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein.

Section 7.8 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

 

38



--------------------------------------------------------------------------------

Section 7.10 Effectiveness. This Agreement shall take effect at and as of the
Closing, except for the provisions of Section 4.1 and Section 4.7, which shall
take effect at and as of the date hereof.

Section 7.11 Exercise of Rights. A failure to exercise or delay in exercising a
right or remedy provided by this Agreement or by law does not constitute a
waiver of the right or remedy or a waiver of other rights or remedies. No single
or partial exercise of a right or remedy provided by this Agreement or by law
prevents further exercise of that right or remedy or the exercise of another
right or remedy.

Section 7.12 Rights Cumulative. The rights, powers and remedies conferred on any
Party by this Agreement and remedies available to any Parties are cumulative and
are additional to any right, power or remedy which it may have under general law
or otherwise.

Section 7.13 No Partnership. No provision of this Agreement creates a
partnership between any of the Parties or makes a party the agent of another
party for any purpose. A Party has no authority or power to bind, to contract in
the name of, or to create a liability for, another Party in any way or for any
purpose.

[Signature Page Follows]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Troy A. Clarke

  Name:     Troy A. Clarke   Title:   President and Chief Executive     Officer
By:  

/s/ Walter G. Borst

  Name:   Walter G. Borst   Title:   Executive Vice President and     Chief
Financial Officer VOLKSWAGEN TRUCK & BUS GMBH By:  

/s/ Andreas Renschler

  Name:   Andreas Renschler   Title:   Chief Executive Officer By:  

/s/ Matthias Gründler

  Name:   Matthias Gründler   Title:   Chief Financial Officer

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE RESIGNATION

                    , 201    

Board of Directors

Navistar International Corporation

2701 Navistar Drive

Lisle, Illinois 60532

Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 3.4 of that
certain Stockholder Agreement, dated as of September 5, 2016, between Navistar
International Corporation and VW Truck & Bus GmbH (the “Agreement”). Capitalized
terms used herein but not defined shall have the meaning set forth in the
Agreement. Effective only upon, and subject to, the earlier to occur of
(i) Investor, together with the Controlled Affiliates, collectively Beneficially
Own a number of shares of Common Stock constituting less than the 5% Threshold
and (ii) a Commercial Termination Event, I hereby resign from my position as a
director of the Company and from any and all committees of the Board on which I
serve.

Sincerely,

 

 

Name: